Per Curiam:
This court cannot undertake to decide the disputed questions of fact upon the hopelessly contradictory affidavits contained in this record. As those are the very matters put in issue by the complaint, counterclaim and reply, an injunction pendente lite preserving the status quo seems authorized. We think, however, that the bond required of the defendant Latin American Contracting and Improvement Company should be increased to $5,000, and that the plaintiff should have leave to renew the .motion to vacate the injunction if the defendants interpose unreasonable delay to the trial of the action. The order appealed from should be modified accordingly, and as so modified affirmed, without costs in this court to either party. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as indicated in opinion and as modified affirmed, without costs. Order to be settled on notice.